Citation Nr: 0324864
Decision Date: 07/31/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-05 431A	)	DATE JUL 31, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


 

INTRODUCTION

The veteran had active service from September 1996 to April 2000.  

This case comes before the Board of Veterans Appeals (Board) from a June 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for hypertension and tendonitis of the left knee and assigned 10 percent initial ratings for each.  The veteran has appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The June 2000 rating decision in question also denied service connection for proteinuria (claimed as high protein).  And a May 2001 rating decision denied service connection for migraine headaches, claimed as secondary to the service-connected hypertension.  In a Statement in Support of Claim (VA Form 21-4138), received in June 2001 along with his substantive appeal (on VA Form 9), the veteran expressed his disagreement with the denials of service connection for proteinuria and migraine headaches.  Read liberally, this is a notice of disagreement (NOD) in response to the denial of these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2002); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a writing which expresses disagreement with an RO decision).  And where, as here, a veteran files an NOD and the RO has not issued a statement of the case (SOC), the claims must be remanded to the RO for issuance of an SOC instead of merely referring the claims there.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the claims for service connection for proteinuria and migraine headaches will be REMANDED to the RO following the ORDER.


 FINDINGS OF FACT

1.  The veterans blood pressure is controlled with medication and his systolic readings are not predominantly 200 or more and his diastolic readings are not predominantly 110 or more.  

2.  The veteran has tenderness of his left patella tendon but has full range of motion of his knee and no ligamentous laxity or more than mild functional impairment, even as a result of pain.  


CONCLUSIONS OF LAW

1.  A initial rating in excess of 10 percent for hypertension is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2002).  

2.  A initial rating in excess of 10 percent for left knee tendonitis is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was signed into law.  And implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which essentially eliminate the requirement of submitting a well-grounded claim and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The veteran was notified of the VCAA in a March 2001 letter.  He underwent VA examinations in May 2000 and March 2002.  38 U.S.C.A. § 5103A(d).  His August 2000 NOD shows he requested that his VA treatment records be obtained, and those records are now on file.  The more recent statements and correspondence from him and his representative do not make reference to or otherwise mention any additional treatment from other sources (e.g., private or non-VA, etc.).  Further, although offered, he declined his opportunity for a hearing to provide oral testimony in support of his claims.  Accordingly, no further development is required to comply with the VCAA or the implementing regulations.  And he is not prejudiced by the Board deciding his appeal without first remanding his case to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule)which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

When, as here, the veteran timely appealed the ratings initially assigned for the disabilities at issue, just after establishing his entitlement to service connection for them, VA must consider his claims in this context.  And this, in turn, includes determining whether he is entitled to "staged" ratings to compensate him for times since filing his claims when the disabilities may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (the VCAA simply restated what existed in section 5107 regarding the benefit-of-the-doubt doctrine).  

Hypertension

The criteria for the evaluation of hypertension were revised effective January 12, 1998.  However, in this case the veterans initial claim for service connection for hypertension was not received until April 2000, after the effective date of the revised schedular rating criteria.  Accordingly, only the revised criteria are applicable in this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) and VAOGCPREC 3-2000 (Apr. 10, 2000).

The revised rating criteria now consider not only diastolic blood pressure readings but also systolic blood pressure readings.  A 10 percent rating is warranted for hypertension with diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more or for a minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2002).  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  Note (1) to DC 7101 indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

On VA examination in May 2000 it was noted that the veteran was taking 
anti-hypertensive medication.  He had first been diagnosis with hypertension in 1999 and there was no history of myocardial infarction, congestive heart failure, emergency room visits or hospitalizations for hypertension.  He did not have definitive angina, other than a cramping sensation and chest tightness after two blocks.  He had no side-effects from his anti-hypertensive medication.  On examination his blood pressure in a sitting position was 124/82.  It was 139/61 in a standing position.  And lying down it was 132/65.  There was no venous jugular distension or carotid bruits.  He had a regular rate and rhythm of the heart, without murmurs or increased aortic size, by palpation.  The pertinent diagnosis was hypertension, on medication.  An electrocardiogram (EKG) revealed sinus bradycardia but was otherwise normal.  A chest X-ray revealed his heart was normal.  

VA outpatient treatment (VAOPT) records reflect blood pressure readings in August 2000 of 165/99, in October 2000 of 142/79, in November 2000 of 132/82, in January 2001 of 149/94, in February 2001 of 155/104, and in March 2001 of 151/86.  

In June 2001 a VA physicians assistant stated that the veteran had uncontrolled hypertension.  However, the foregoing blood pressure readings contradict this statement and reflect that it was controlled.  Moreover, on VA examination in March 2000 his blood pressure in a sitting position was 158/88.  It was 147/94 in a standing position.  And lying down it was 139/81.  

From this it can only be concluded that the veteran neither has systolic readings of predominantly 200 or more nor diastolic readings of predominantly 110 or more, as required for the next higher schedular rating of 20 percent.  

 
Left Knee Tendonitis

The Board will consider all Diagnostic Codes relevant to rating the disability of the service-connected left knee.  These are 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5260, 5261, 5262, and 5263.  

38 C.F.R. § 4.71a, Diagnostic Code 5024 provides that tenosynovitis will be rated on the basis of limitation of motion of the part affected, as degenerative arthritis.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis is established by 
X-rays, compensation may be awarded under three circumstances:  (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion; (2) when objectively confirmed limitation of motion is not sufficient to warrant a compensable schedular evaluation, 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion, 10 or 20 percent will be assigned depending on the degree of incapacity, if there is X-ray evidence of 2 or more major joints or minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003 for degenerative arthritis require consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, functional loss and the impact of pain upon the disability must be considered.  VAOGCPREC 9-98 (Aug. 14, 1998).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, arthritic or otherwise, may be due either to pain on use or limitation of motion and in either event warrants a minimum rating but it must be supported by adequate pathology and evidenced by visible behavior on motion because ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion from X-ray documented arthritis to be limited motion, even without actually limited motion and even though motion is possible beyond where pain sets in, and warrants a minimum 10 percent rating for each joint affected.  Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple limitation of motion may be assigned, without pyramiding under 38 C.F.R. § 4.14, because there may be additional disability in excess of limitation of motion as a result of pain or pain on repeated use of a joint.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  In other words, when rating for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  

Here, however, the veteran had full range of motion on VA examinations in May 2000 and March 2002.  Normal range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Thus, an evaluation in excess of the current 10 percent rating is not warranted on the basis of limited knee motion under Diagnostic Codes 5260 and 5261.  On each VA examination it was noted that he had mild functional impairment due to pain.  However, this is encompassed in the current 10 percent disability evaluation and no greater impairment due to pain is shown.  

Ratings of 10 percent, 20 percent or 30 percent may be assigned for subluxation or instability or other impairment of the knee under 38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  However, ratings under DC 5257 are not predicated on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

 DC 5003 provides for rating of arthritis of the knee on the basis of limitation of motion and not instabilitywhereas DC 5257 provides for rating of instability of a knee without consideration of limitation of motion.  Thus, separate ratings for arthritis of a knee, when there is actual limitation of motion, and for instability of the knee may be assigned without pyramiding, which is prohibited by 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Here, however, the veteran does not have any instability in either knee, so he cannot receive extra compensation for this under Code 5257 in addition to his osteoarthritis under Code 5003.

There is no ankylosis of the knee or locking and, thus, rating under Codes 5256 and 5258 is not warranted.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Because there also has been no knee surgery, an evaluation for symptomatic residuals of semilunar cartilage excision under Diagnostic Code 5259 is not warranted; nor is evaluation warranted under Diagnostic Codes 5262 or 5263 because there is no impairment of the tibial or fibula nor genu recurvatum.  

Since the veteran does not satisfy any of the requirements for an initial rating higher than 10 percent for the tendonitis in his left knee, a higher rating cannot be assigned.  

During this appeal there has been essentially no change in the status or relative disability or functional impairment due to either service-connected disabilities at issue.  Thus, staged ratings are not warranted either.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The veteran also is not shown to warrant consideration for an extra-schedular rating for the service-connected disorders at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not been frequently hospitalized on account of them.  They also have not caused marked interference with his employment, i.e., beyond that contemplated by his assigned ratings, or otherwise rendered impractical the application of the regular schedular standards.  Admittedly, his overall functional impairment may hamper his performance in some respects, but certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Consequently, the Board does not have to remand this case to the RO for further consideration of this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

The claim for an initial rating in excess of 10 percent for hypertension is denied.  

The claim for an initial rating in excess of 10 percent for left knee tendonitis is denied.  



REMAND

As alluded to earlier, the June 2000 RO rating decision denied service connection for proteinuria (claimed as high protein) and a May 2001 rating decision denied service connection for migraine headaches, claimed as secondary to the service-connected hypertension.  In his VA Form 21-4138, Statement in Support of Claim, received in June 2001 and attached to his VA Form 9, the veteran expressed his disagreement with those denials.  The RO, however, has not provided him an SOC in response to his NOD.  And the RO must, in addition to giving him an opportunity to perfect an appeal to the Board by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

 Accordingly, these claims are REMANDED to the RO for the following:

Send the veteran an SOC concerning the issues of his entitlement to service connection for proteniuria and migraine headaches, claimed as secondary to his service-connected hypertension.  He and his representative must be advised that a timely substantive appeal, such as a VA Form 9 or equivalent statement, must be submitted in response to the SOC to "perfect" an appeal to the Board concerning these specific issues.  They also must be advised of the time period in which to perfect an appeal.  And if, and only if, they perfect a timely appeal concerning these claims should they be returned to the Board.

No action is required on the part of the veteran or his representative until further notice is received.  By this action, the Board intimates no opinion, legal or factual, as to the ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     ______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
